IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-60380
                         Conference Calendar



SIDNEY S. NORTH,

                                          Petitioner-Appellant,

versus

KHURSHID YUSUFF, Warden,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:99-CV-40-BrS
                       --------------------
                          April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Sidney North, federal prisoner # 15451-083, appeals the

district court’s dismissal of his habeas petition for want of

jurisdiction.   The district court construed North’s 28 U.S.C.

§ 2241 petition as a 28 U.S.C. § 2255 motion.   North argues that

he was erroneously sentenced under the Sentencing Reform Act of

1984 for his offenses which occurred in 1987, that he is entitled

to parole and good-time credit under pre-Sentencing Guidelines

law, and that he is challenging the manner in which his sentence

is being executed and not his conviction.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60380
                                 -2-

     We review the district court’s dismissal of North’s 28

U.S.C. § 2241 petition de novo.   See Venegas v. Henman, 126 F.3d

760, 761 (5th Cir. 1997).   The district court correctly

determined that North’s petition challenged the validity of his

sentence, not the manner in which it was being carried out, and

the court properly construed North’s complaint as a 28 U.S.C.

§ 2255 motion.   Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.

2000); Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000).     North

must file his 28 U.S.C. § 2255 challenge in the court which

imposed the sentence, and the dismissal of North’s petition for

lack of jurisdiction was not error.   See Ojo v. Immigration and

Naturalization Service, 106 F.3d 680, 683 (5th Cir. 1997).     His

motion to file an out-of-time reply brief is GRANTED.

     AFFIRMED.